Citation Nr: 0421317	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  02-19 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a left shoulder disability.  

2.  Entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1977.  He has 90 days of active service (or more) 
during a period of war.  This case comes to the Board of 
Veterans' Appeals (Board) from rating decisions dated in June 
and November 2002.  

The veteran initially filed his reopened claim for a left 
shoulder condition in January 2002, which was initially 
denied by way of a March 2002 rating decision that determined 
new and material evidence had not been presented.  The 
veteran next submitted evidence and argument in July 2002, 
after which his claim was re-adjudicated in October 2002.  
The veteran received notice of this October 2002 rating 
decision in November 2002.  He submitted his notice of 
disagreement (NOD) to the October 2002 rating decision in 
November 2002.  The statement of the case (SOC) was issued in 
December 2002.  The VA Form 9 was received in January 2003.  
The veteran did not request a hearing.  

The veteran initially filed a pension claim in June 2002, 
which was denied by way of a September 2002 rating decision.  
The veteran's NOD was received in October 2002, and the SOC 
was issued the same month.  The VA Form 9 was received in 
November 2002.  The veteran did not request a hearing.  

The issue of entitlement to service connection for a left 
shoulder condition, and for nonservice-connected pension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In January 1983, the RO denied the veteran's claim for 
service connection for recurrent shoulder separation, because 
the disability had pre-existed service, and his service 
medical records did not indicate any aggravation beyond its 
normal progression.  

2.  VA treatment records received since the January 1983 RD 
show that he now has been assessed with a current 
degenerative joint disease diagnosis, and indicate a possible 
nexus to service.

3.  Neither a current diagnosis nor a possible nexus to 
service was of record at the time of the January 1983 RD 
denying service connection, and the new evidence raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted warranting the 
reopening of the claim for service connection for residuals 
of recurrent left shoulder separations.  
38 U.S.C.A. §§  5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

Here, the Board notes that the veteran was provided VCAA 
notice in February 2002, with respect to his request to 
reopen the previously denied claim for service connection for 
recurrent left shoulder separation.  That notice explained 
what was needed to substantiate a claim for service 
connection and what was needed to reopen the previously 
denied claim, and advised him what evidence he should submit 
to reopen his claim, as well as the need to submit any such 
evidence in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the decision with 
regard to whether new and material evidence has been received 
is favorable, the Board finds that any perceived 
insufficiency in the VCAA notice does not prejudice the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In January 1983, the RO denied the veteran's claim for 
service connection for recurrent left shoulder separation, 
because the disability had pre-existed service, and his 
service medical records did not indicate any aggravation 
beyond its normal progression.  The veteran did not appeal.  
Thus, to reopen his claim he must present evidence that is 
both new and material.  38 U.S.C.A. §§ 5108, 7105(c); 38 
C.F.R. §§ 3.104(a), 3.156, 20.1103.

Recent VCAA regulatory amendments changed 38 C.F.R. 
§ 3.156(a) insofar as the definition of what constitutes 
"new" and "material" evidence; this change applies to 
petitions to reopen that were received on or after August 29, 
2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  The 
veteran's claim was received in January 2002.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

In this case, the new evidence consists of VA medical records 
and opinions.  

May 2002 VA outpatient treatment notes show that the veteran 
first reported to the VA clinic for treatment of chronic 
shoulder pain for which he took aspirin, and applied a 
heating pad.  He had difficulty raising his arm overhead, had 
worked in construction, had last worked last fall, and was 
able to do some odd jobs.  On examination, his range of 
motion was limited to 90 degrees of forward flexion and 
abduction, secondary to discomfort.  He was "principally 
tender" in the glenohumeral joint.  He was diagnosed with 
degenerative joint disease of the left shoulder.  The 
examiner opined that it was mild.  Physical therapy, Motrin, 
and a TENS unit was recommended.  

A May 31, 2002 note shows that the veteran's operative 
procedure was due to a history of dislocations.  (His SMRs 
show that he had three dislocations in service, with some 
residual pain, prior to the September 1975 procedure being 
performed.)

A July 2002 physical therapy record shows that the veteran 
complained of increasing pain, dysfunction, and a decreasing 
range of motion of his arm.  Passive range of motion past 
approximately 30 degrees of elevation was not tolerated, and 
there was pain on palpation over the lateral and anterior 
portion of the glenohumeral joint.  On a scale of 1 (low) to 
10 (high), the veteran indicated that his pain averaged an 8, 
the worst was a 10, and the best was a 5.  Muscle testing 
showed weakness secondary to the onset of discomfort.  Goals 
for improvement included a reduction in pain, and a greater 
than 120 degree range of motion.  An addendum shows that he 
was provided a modified therapy program, due to significant 
discomfort, and was encouraged to be compliant.  

In August 2002, the veteran was afforded a VA compensation 
and pension examination.  That report shows that the veteran 
noted his pre-service history of shoulder dislocation in 
1973.  He was noted to re-dislocate it in 1975 in Korea.  The 
examiner obtained a complete medical history and performed a 
physical examination.  The examiner's impression included the 
"onset surgery of the left shoulder was May 1975 in Korea, a 
modified Bristle procedure was done at that time, with 
significant limitation of motion and restriction with 
discomfort."  Currently, degenerative joint disease was 
noted on x-ray.  

In determining whether the evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, after a review of the record, including the new August 
2002 VA opinion (while not a model of clarity), and the new 
treatment notes, the Board determines that this evidence, in 
conjunction with the evidence previously of record, relates 
to an unestablished fact necessary to substantiate the claim.  
That is, there is some evidence of both current disability 
which was not of record previously (degenerative joint 
disease) and of a medical nexus to service.  This evidence is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and raises a reasonable possibility of 
substantiating the claim.  Therefore, the petition to reopen 
the claim for service connection for residuals of recurrent 
left shoulder disability is granted.  


ORDER

New and material evidence has been submitted sufficient to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.  To this extent only, the appeal is 
granted.  


REMAND

Where the Board determines that the claimant has produced new 
and material evidence, the claim must be reopened.  VA must 
then proceed to evaluate the merits of the claim, but only 
after ensuring that the duty to assist, VCAA included, has 
been fulfilled.  In this case, the veteran reported in 
January 2002 that he was treated at the VA medical center in 
Erie, Pennsylvania, in the 1980's for his left shoulder 
condition.  Those records should be obtained.  

Additionally, on VA Form 21-526 VA requested information on 
other persons who may have witnessed, or be aware of the 
veteran's physical condition.  This form was received in 
January 2002.  The veteran indicated that there was such a 
person who could provide evidence on his shoulder disability.  
Under the VCAA, the veteran should be informed that although 
VA has not sought or obtained this lay evidence, he can 
submit lay statements with respect to his claims.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) and 
38 C.F.R. § 3.159.

With respect to the veteran's pension claim, the record is 
incomplete.  The birthdate on the veteran's DD 214 reveals 
that he is now almost 47 years old, and that the civilian 
occupation related to his MOS was that of a "blaster 
construction worker."  A June 2002 VA Form 21-527 reflects 
that he completed four years of high school education, that 
he was self-employed in the construction field, but that he 
could no longer work or obtain gainful employment since 
January 2001.  The most he ever earned in one year was 
reported as $31,000 in 1996.  

In his October 2002 NOD the veteran complains of disorders of 
both shoulders, but the August 2002 VA examination only 
examined his left shoulder.  Also, while he was not found to 
be unemployable due to his adjustment disorder with depressed 
mood alone, the examiner noted that the veteran was showing 
evidence of what appeared to be a left shoulder condition 
that had significantly impacted upon his financial, 
occupational, social, and "even recreational situations."  

Moreover, a May 15, 2002 telephone note shows that the 
veteran's blood pressure reading was 160/100, and the 
treatment records show he takes an antihypertensive 
medication (Metoprolol).  

Further, the veteran stated on his October 2002 NOD, that 
although therapy had ended in August 2002, he was still 
unable to perform heavy lifting or overhead work, and that 
this condition precluded gainful employment in the only 
employment he had education or training in.  Expanding on 
this on his VA Form 9, received in November 2002, the veteran 
stated that he understood that he did not meet the percentage 
schedular threshold requirements for pension, but that given 
his level of education, and type of work he was trained for, 
his left shoulder disability made it impossible to obtain 
gainful employment.  

Although the August 2002 VA examination noted that the 
veteran's range of motion of the left shoulder was limited by 
pain, it did not provide information regarding weakness or 
fatigability, both of which it appears the veteran is 
claiming to experience.  Therefore, further development is 
requested in this case.  

As a final matter, the Board notes that the February 2002 
VCAA letter, with respect to the claim for the left shoulder 
disorder, did not indicate which information or evidence the 
RO would obtain on behalf of the veteran.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As remand is otherwise 
required, the RO should ensure a complete VCAA notice is 
provided to the veteran with regard to this issue.  

Accordingly, the claim is REMANDED for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The record indicates that the veteran 
was planning to file a disability claim 
with the Social Security Administration 
(SSA) in 2002.  The RO should request 
from the SSA the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The RO should request records from 
VAMC Erie, Pennsylvania, from 1980 to 
April 2002, and from July 2002 to the 
present.  Also, there is evidence of 
follow up physical therapy being 
scheduled.  The RO should ask the veteran 
where he was seen for such therapy and 
obtain those records.  

4.  The RO should inform the veteran that 
VA has not contacted the individual he 
listed at item #21 on VA Form 21-526, and 
that it is his responsibility to submit 
lay statements from individuals who may 
have information or facts about his 
disability or claims.  

5.  The veteran should be afforded a VA 
General Medical examination to establish 
his disability level for nonservice-
connected pension.  The claims folder 
should be made available to the examiner.  

With regard to the left shoulder 
disability and any other orthopedic 
condition, the examiner should be asked 
to state whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the shoulder (or 
other joint) is used repeatedly over a 
period of time.  The examiner should also 
be asked to determine whether the joint 
exhibits weakened movement, excess 
fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  

The examiner should thoroughly evaluate 
the veteran's current physical and mental 
condition, (including both shoulders, and 
his mental condition.)  In particular, 
the veteran had past work experience in 
construction.  The examiner should render 
an opinion on whether the veteran is 
capable of substantially gainful 
employment ordinarily followed by the 
nondisabled to earn their livelihood with 
earnings common to the particular 
occupation in the community where the 
veteran resides.

6.  After the above development has been 
completed, the claim should be 
readjudicated.  If the benefit sought on 
appeal is denied, prepare a supplemental 
statement of the case and return the case 
to the Board. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



